
	
		I
		111th CONGRESS
		1st Session
		H. R. 1884
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 2, 2009
			Mr. Gordon of
			 Tennessee (for himself, Mr.
			 Pitts, Mr. Boucher, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to
		  provide for the participation of optometrists in the National Health Service
		  Corps scholarship and loan repayment programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Health Service Corps
			 Improvement Act of 2009.
		2.Participation of
			 optometrists in National Health Service Corps
			(1)Primary health
			 care servicesSection 331 of the Public Health Service Act (42
			 U.S.C. 254d) is amended—
				(A)in subsection
			 (a)(3)(D), by striking or mental health, and inserting
			 optometry, or mental health,; and
				(B)in subsection
			 (b)(2), by striking and physician assistants and inserting
			 optometrists, and physician assistants.
				(2)Scholarship
			 programSection 338A of the Public Health Service Act (42 U.S.C.
			 254l) is amended—
				(A)in subsection
			 (a)(1), by striking and physician assistants and inserting
			 optometrists, and physician assistants; and
				(B)in subsection
			 (b)(1), by striking or other health profession and inserting
			 optometry, or other health profession.
				(3)Loan repayment
			 program
				(A)ParticipationSection
			 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended—
					(i)in
			 subsection (a)(1), by striking and physician assistants and
			 inserting optometrists, and physician assistants;
					(ii)in
			 subsection (b)(1)(A), by striking or another health profession
			 and inserting optometry, or another health profession;
			 and
					(iii)in
			 subsections (b)(1)(B) and (b)(1)(C)(ii), by striking the term or other
			 health profession each place such term appears and inserting
			 optometry, or other health profession.
					(B)Period of
			 obligated serviceClauses (ii) and (iii) of section 338C(b)(5)(C)
			 of the Public Health Service Act (42 U.S.C. 254m(b)(5)(C)) are amended by
			 striking the term or other health profession each place such term
			 appears and inserting optometry, or other health profession.
				
